Citation Nr: 0928278	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  04-20 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating in excess of 10 
percent for chronic bronchitis and bilateral bronchiectasis 
prior to July 30, 2004, and in excess of 30 percent since 
July 30, 2004.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to May 
1952.
This case is before the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service 
connection and an initial 10 percent rating for chronic 
bronchitis and bilateral bronchiectasis, effective March 16, 
1993.  In a June 2004 appeal, the Veteran requested a hearing 
before the Board.  However, in a July 2006 letter the Veteran 
withdrew his hearing request.  Thus, his hearing request is 
deemed withdrawn.  38 C.F.R. § 20.704(d) (2008).  A December 
2006 Board decision denied an increased initial rating more 
than 10 percent for chronic bronchitis and bilateral 
bronchiectasis prior to July 30, 2004, and granted an 
increased rating of 30 percent as of July 30, 2004.  The 
Veteran appealed that December 2006 decision to the United 
States Court of Appeals for Veterans Claims.  A January 2007 
rating decision increased the rating for chronic bronchitis 
and bilateral bronchiectasis to 30 percent effective July 30, 
2004.  However, as that grant does not represent a total 
grant of benefits sought on appeal, this claim for increase 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).  Pursuant to a Joint Motion for Remand, in a December 
2007 Order, the Court vacated that part of the Board's 
decision which denied an increased initial rating for chronic 
bronchitis and bilateral bronchiectasis, and remanded that 
claim to the Board for readjudication, in accordance with the 
Joint Motion.  In June 2008, the Board remanded this matter 
for further development.

The appellate issue of whether the Veteran's attorney is 
eligible for payment of attorney fees from past-due benefits 
is the subject of a separate Board decision.


FINDINGS OF FACT

1.  From March 16, 1993, to October 6, 1996, the Veteran's 
chronic bronchitis and bilateral bronchiectasis were 
manifested by a cough and a shortness of breath.

2.  From October 7, 1996, to July 29, 2004, the Veteran's 
chronic bronchitis and bilateral bronchiectasis were 
manifested by an intermittent productive cough with acute 
infection that required a course of antibiotics at least 
twice a year, slight dyspnea, a FEV-1 not less than 58 
percent post-bronchodilator, and a FEV-1/FVC not less than 75 
percent post-bronchodilator.

3.  Since July 30, 2004, the Veteran's chronic bronchitis and 
bilateral bronchiectasis have been manifested by a persistent 
productive cough with some dyspnea on exercise, a daily 
productive cough with occasionally blood-tinged sputum that 
requires prolonged antibiotic usage more than twice a year, 
and a FEV-1 not less than 75 percent post-bronchodilator, and 
a FEV-1/FVC not less than 81 percent post-bronchodilator.


CONCLUSIONS OF LAW

1.  From March 16, 1993, to October 6, 1996, the schedular 
criteria for a rating in excess of 10 percent for chronic 
bronchitis and bronchiectasis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.96, 4.97, 
Diagnostic Codes (DCs) 6600, 6601 (1995).

2.  From October 7, 1996, to July 29, 2004, the schedular 
criteria for a rating in excess of 10 percent for chronic 
bronchitis and bronchiectasis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.96, 4.97, 
Diagnostic Codes (DCs) 6600, 6601 (1995 and 2008).

3.  Since July 30, 2004, the schedular criteria for a rating 
in excess of 30 percent for chronic bronchitis and bilateral 
bronchiectasis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.96, 4.97, Diagnostic 
Codes (DCs) 6600, 6601 (1995 and 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In August 2003, prior to the initial adjudication of the 
increased rating claim and after the initial adjudication of 
the service connection claim, the Veteran was notified of the 
evidence not of record that was necessary to substantiate the 
claim.  He was told that he needed to provide the names of 
persons, agency, or company who had additional records to 
help decide his claim.  He was informed that VA would attempt 
to obtain review his claim and determine what additional 
information was needed to process his claim, schedule a VA 
examination if appropriate, obtain VA medical records, obtain 
service records, and obtain private treatment reports as 
indicated.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

Here, the Veteran is challenging the initial evaluations and 
effective dates assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the Veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  VA medical examinations pertinent to the claim 
were obtained in October 2001, February 2005, and September 
2008.  Therefore, the available records and medical evidence 
have been obtained in order to make adequate determinations 
as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 
38 C.F.R. Part 4.  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2008).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  The Board will also consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2008).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2008).

Respiratory disorders are evaluated under DCs 6600 through 
6817 and 6822 through 6847.  Pursuant to 38 C.F.R. § 4.96(a), 
ratings under those diagnostic codes will not be combined 
with each other.  Rather, a single rating will be assigned 
under the diagnostic code which reflects the predominant 
disability with elevation to the next higher evaluation only 
where the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.96(a) (2008).

The criteria for rating respiratory disorders changed 
effective October 7, 1996.  61 Fed. Reg. 46,720 (Sep. 5, 
1996).  Amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change.  However, the prior 
regulation can be applied during the entire pendency of the 
appeal if more favorable than the amended regulation.  
VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33,422 (May 23, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 25,179 
(May 4, 2004); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

Prior to the change, chronic bronchitis was rated as follows:  
a 10 percent rating was warranted if symptoms were moderate 
with considerable night or morning cough, slight dyspnea on 
exercise, and scattered bilateral rales.  A 30 percent rating 
was warranted if symptoms were moderately severe with 
persistent cough at intervals throughout the day, 
considerable expectoration, considerable dyspnea on exercise, 
rales throughout the chest, and beginning chronic airway 
obstruction.  A 60 percent rating was warranted if symptoms 
were severe with a severe productive cough and dyspnea on 
slight exertion and pulmonary function tests indicative of 
severe ventilatory impairment.  A 100 percent rating was 
warranted if symptoms were pronounced with copious productive 
cough and dyspnea at rest; pulmonary function testing showing 
a severe degree of chronic airway obstruction; with symptoms 
of associated severe emphysema or cyanosis and findings of 
right-sided heart involvement.  38 C.F.R. § 4.97, DC 6600 
(1995).  Bronchiectasis was rated as follows:  a 10 percent 
rating was warranted if symptoms were mild with paroxysmal 
cough, mostly at night or morning with purulent 
expectoration.  A 30 percent rating was warranted if symptoms 
were moderate with persistent paroxysmal cough at intervals 
throughout the day, abundant purulent and fetid 
expectoration, and slight, if any, emphysema or loss of 
weight.  A 60 percent rating was warranted if symptoms were 
severe with considerable emphysema, impairment in general 
health manifested by loss of weight, anemia, or occasional 
pulmonary hemorrhages; occasional exacerbations of a few days 
duration, with fever, etc., are to be expected; demonstrated 
by lipiodol injection and layer sputum test.  A 100 percent 
rating was warranted if symptoms were pronounced in 
aggravated form, marked emphysema, dyspnea at rest or on 
slight exertion, cyanosis, marked loss of weight or other 
evidence of severe impairment of general health.  38 C.F.R. 
§ 4.97, DC 6601 (1995).

After October 7, 1996, chronic bronchitis is rated on the 
basis of pulmonary impairment using the results of a 
pulmonary function test (PFT).  A 10 percent rating is 
warranted if the Forced Expiratory Volume in one second (FEV-
1) is 71 to 80 percent of predicted value, the ratio FEV-1/ 
Forced Vital Capacity (FVC) is 71 to 80 percent, or Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO(SB)) is 66 to 80 percent predicted.  A 30 
percent rating is warranted if FEV-1 is 56 to 70 percent of 
predicted value, or FEV-1/FVC is 56 to 70 percent, or if DLCO 
(SB) is 56 to 65 percent predicted.  A 60 percent rating is 
warranted if FEV-1 is 40 to 55 percent of predicted value, 
FEV-1/FVC is 40 to 55 percent, DLCO(SB) is 40 to 55 percent 
predicted, or if maximum oxygen consumption is 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 100 percent 
rating is warranted with FEV-1 of less than 40 percent 
predicted, or FEV-1/FVC of less than 40 percent, or; with 
DLCO (single breath) less than 40 percent predicted, or with 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or with 
cor pulmonale (right heart failure), or right ventricular 
hypertrophy, or pulmonary hypertension (shown by Echo or 
cardiac catheterization), or episodes of acute respiratory 
failure or requiring outpatient oxygen therapy.  38 C.F.R. 
§ 4.97, DC 6600 (2008).  Only post-bronchodilation results 
are to be considered for VA purposes.  61 Fed. Reg. 46270 
(Sept. 5, 1996).

Also after October 7, 1996, bronchiectasis is rated, in part, 
on incapacitating episodes of infection that require bed rest 
and treatment by a physician.  A 10 percent rating is 
warranted for symptoms of an intermittent productive cough 
with acute infection requiring a course of antibiotics at 
least twice a year.  A 30 percent rating is warranted for 
incapacitating episodes of infection of two to four weeks 
total duration per year, or; daily productive cough with 
sputum that is at times purulent or blood-tinged and that 
requires prolonged (lasting four to six weeks) antibiotic 
usage more than twice a year.  A 60 percent rating is 
warranted for incapacitating episodes of infection of four to 
six week total duration per year, or; near constant findings 
of cough with purulent sputum associated with anorexia, 
weight loss, and frank hemoptysis and requiring antibiotic 
use almost continuously.  A 100 percent rating is warranted 
for incapacitating episodes of infection of at least six 
weeks total duration per year.  38 C.F.R. § 4.97, DC 6601 
(2008).

The Veteran was diagnosed with and treated for bilateral 
pneumonia in service.  In May 2003, the RO granted service 
connection and a 10 percent initial rating for chronic 
bronchitis and bronchiectasis, effective March 16, 1993, the 
date of claim.  In January 2007, the RO increased the rating 
for chronic bronchitis and bilateral bronchiectasis to 30 
percent effective July 30, 2004.  He seeks a higher initial 
rating because he feels that his symptoms were more severe at 
the time of the claim and have worsened since the initial 
rating.

The Veteran's service-connected chronic bronchitis and 
bronchiectasis have been rated under DC 6600 and 6601.  In 
considering the applicability of other diagnostic codes, the 
Board finds that DCs 6602 through 6604 are not applicable in 
this instance, as the medical evidence does not show that the 
Veteran has been diagnosed with those conditions.

The Board now turns to the various stages for consideration.

1.  From March 16, 1993, to October 6, 1996 

In July 1993, the Veteran was afforded a VA examination at 
which time he complained of a stuffy nose, difficulty 
breathing, and shortness of breath.  While he indicated that 
he had breathing problems, he denied any episodes of asthma.  
On examination, the Veteran's chest had totally clear 
auscultation of the lungs anteriorly and posteriorly.  There 
were no signs of wheezing or any other problems.  On March 
1993 VA x-ray examination of the lungs, linear density of the 
left lung base was consistent with a subsegmental plate of 
atelectasis or pulmonary scar.

At hearings in July 1994 and June 1996, the Veteran testified 
that he had experienced chest congestion, cough, weakness, 
and shortness of breath since his service in 1952 and had 
taken over-the-counter and herb medicines with occasional 
courses of antibiotics.

A private x-ray examination of the chest in September 1996 
showed that the lung parenchyma was free of infiltrate or 
space-occupying lesion.  There were no pleural effusions or 
pneumothorax and the physician opined that there was nothing 
to suggest active cardiopulmonary disease.  A July 1996 x-ray 
showed that the Veteran's lungs had no infiltrate, pleural 
effusion, or pulmonary disease.

Under the old schedular criteria of DC 6600, a higher rating 
of 30 percent was not warranted unless symptoms were 
moderately severe with persistent cough at intervals 
throughout the day, considerable expectoration, considerable 
dyspnea on exercise, rales throughout the chest, and 
beginning chronic airway obstruction.  The Veteran testified 
that he has experienced chest congestion, coughing, wheezing, 
and weakness since his discharge from service.  However, 
while he also contends that he experienced a shortness of 
breath, there is no evidence of considerable dyspnea on 
exercise.  Furthermore, on VA examination in July 1993 there 
was totally clear auscultation of the lungs without signs of 
wheezing or evidence of rales.  In addition, on July 1996 x-
ray examination there was no evidence of pulmonary disease 
and in September 1996 the lungs were free of infiltrate or 
space occupying lesions.  The competent medical evidence does 
not demonstrate the presence of moderately severe symptoms 
for chronic bronchitis.  Accordingly, a rating in excess of 
10 percent under the old schedular criteria pursuant to DC 
6600 is not warranted for the period under consideration.  
38 C.F.R. § 4.97, DCs 6600 (1995).

Under the old schedular criteria of DC 6601, a higher rating 
of 30 percent was not warranted unless symptoms were moderate 
with persistent paroxysmal cough at intervals throughout the 
day, abundant purulent and fetid expectoration, and slight, 
if any, emphysema or loss of weight.  While the Veteran 
complained of coughing, the competent medical evidence is 
void of clinical findings of abundant purulent and fetid 
expectoration or slight, if any, emphysema or weight loss.  
Thus, the old schedular criteria of DC 6601 may not serve as 
a basis for an increased rating for the period under 
consideration.  38 C.F.R. § 4.97, DC 6601 (1995).
In sum, the weight of the credible evidence demonstrates that 
the Veteran's chronic bronchitis and bronchiectasis did not 
warrant a rating in excess of 10 percent pursuant to the old 
versions of DCs 6600 and 6601 for the period under 
consideration.  The preponderance of the evidence is against 
the claim for an increased rating for this period and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

2.  From October 7, 1996, to July 29, 2004

In an August 1998 letter, the Veteran's private physician 
noted that he saw the Veteran in 1981 and 1988 for symptoms 
of chronic bronchitis and prescribed a course of antibiotics 
on each occasion.

In a December 1999 letter, another private physician noted 
that the Veteran's chief complaint was that of a chronic 
cough that dated back to shortly after discharge from 
service.  The persistent cough was productive of yellow 
sputum with some wheezing and dyspnea on exertion.  The 
physician was unaware of any CAT scans of the chest and he 
denied any previous pleurisy or tuberculosis.  He had a 
chronic scar on his lung.  On examination, he noted mild 
expiratory prolongation and rhonchi, but no wheeze or rub.  
Results of a PFT were supranormal and therefore did not 
correlate with the Veteran's history or complaints.  Function 
was better prior to treatment than after use of the 
bronchodilator.  Those results included a post-bronchodilator 
FEV-1 of 135 percent predicted.  Pre and post-bronchodilator 
results for FEV-1/FVC were not provided.  While post-
bronchodilator results for DLCO (SB) were not provided, pre-
bronchodilator DLCO was 129 percent.  A December 1999 chest 
x-ray showed apices and costophrenic angles that were clear 
with increased anterior clear space.

In January 2000, a CT scan of the lungs showed mild bilateral 
lower lobe changes of bronchiectasis, mild parenchymal 
changes related to scarring, and small air cysts at the 
apices.  The physician's interpretation of the CT scan was 
that it showed mild cylindrical bronchiectasis in the lower 
lung fields.  A PFT showed a post-bronchodilator FEV-1 of 58 
percent predicted.  Neither pre nor post-bronchodilator 
results for FEV-1/FVC and DLCO (SB) were provided.  Post-
bronchodilator results were lower, outside the normal range, 
and the physician noted that the veteran had marked 
difficulty following instructions.  The physician also noted 
the paradoxical worsening of function after bronchodilator 
treatment which should have improved performance.  In a 
follow-up letters dated in January 2000, the physician stated 
that he continued antibiotic treatment for bronchiectasis for 
paradoxical worsening, but otherwise focused treatment on 
correction of the Veteran's nasal obstructions and deviated 
septum.  The physician noted that on examination the Veteran 
was not coughing.

Pharmacy receipts dated in February 2000, June 2000, and 
August 2000 show prescriptions for Pseudophedrine and 
Guaifenesin, a decongestant and expectorant combination used 
to treat cough and relieve congestion.

A September 2000 chest x-ray showed no significant changes 
when compared with the December 1999 x-ray.  A September 2000 
private report reflects that the Veteran presented with signs 
and symptoms of acute purulent tracheobronchitis which 
sounded like a mild bronchospasm.  He was empirically put on 
Levaquin, nebulizer or Combivent every six hours and was 
instructed to monitor the sputum culture.  On examination, he 
had a few expiratory rhonchi at the lower lung fields without 
rub, dullness, or consolidation.

In October 2001, the Veteran underwent a VA pulmonary 
examination at which time the examiner acknowledged the 
Veteran's reports of a chronic cough for over fifty years and 
an inability to walk more than one to two blocks before 
experiencing shortness of breath.  However, he noted no 
history of hemoptysis, fever, weight loss, or anorexia and 
indicated that the Veteran could climb seven to eight flights 
of stairs.  The examiner also noted a history of treatment 
with antibiotics, but did not indicate the duration or 
frequency of treatment.  On examination, the examiner noted 
mild inspiratory crackles but no wheezing.  A subsequent PFT 
showed a post-bronchodilator FEV-1 of 106 percent predicted.  
Post-bronchodilator results for FEV-1/FVC and DLCO (SB) were 
not provided.  There was no improvement with bronchodilator 
treatment and the Veteran was unable to perform a DLCO test.  
The interpretation of the PFT was that there was no airflow 
limitation.  Lung values were normal.  A concurrent CT scan 
showed evidence of small biapical bullous diseases and 
minimal left base bronchiectasis with small air cysts and 
parenchymal changes consistent with scarring.  There was no 
evidence of a mass or nodule.  The impression was minimal 
biapical bullous disease, minimal left basilar bronchiectasis 
without evidence of an acute infiltrate.  The overall 
assessment was that he had a chronic cough with 
bronchiectasis as found by an outside pulmonologist.  
According to the radiographs, his bronchiectasis appeared to 
be a mild disease.  Pulmonary function tests performed in 
October 2001 prior to the VA pulmonary examination were as 
follows: FEV-1 of 105 to 115 percent and FEV-1/FVC of 75 
percent.  It is not clear whether the results were pre or 
post-bronchodilator.  DLCO results were not provided.

Private medical records dated in March 2002 reflect the 
Veteran's complaints of cough with yellow phlegm and chest 
congestion for which he was prescribed Prednisone and an 
expectorant.  A subsequent March 2002 record indicated that 
his bronchitis was better.  In April 2002, the assessment was 
bronchiectasis.  In August 2002, the Veteran complained of 
chest congestion.  In September 2002, a chest x-ray showed an 
increased perihilar bronchial marking.  That month, he 
complained of prolonged chest congestion and was diagnosed 
with bronchitis.  In December 2002, he was assessed with 
bronchitis and bronchiectasis.  The Veteran had heavy 
coughing with thick yellow phlegm.

VA medical records dated in November 2003 reflect that the 
Veteran continued to experience a persistent productive cough 
with yellow sputum and was prescribed a ten-day course of 
antibiotics.  In February 2004, he presented with a 
complaints of a cough with yellow sputum continuing for the 
past three days.  He indicated that he had been on Bactrim 
for the past three weeks.  The assessment was bronchiectasis 
with yellow sputum and it was noted that he would be given a 
trial of Augmentin for treatment of the cough.  In April 
2004, another VA physician prescribed a ten-day course of a 
third antibiotic.  The examiner also noted that the Veteran 
had been treated with antibiotics by other physicians in the 
past for sinusitis.  The Veteran had continued complaints of 
cough with light yellow sputum.  The assessment was 
bronchiectasy with recurrent infection.

Under the old schedular criteria of DC 6600, a higher rating 
of 30 percent was not warranted unless symptoms were 
moderately severe with persistent cough at intervals 
throughout the day, considerable expectoration, considerable 
dyspnea on exercise, rales throughout the chest, and 
beginning chronic airway obstruction.  Private treatment 
records dated in December 1999 reflect complaints of a 
chronic and persistent productive cough with only some 
dyspnea and wheezing on exertion.  On examination, there was 
mild expiratory prolongation and rhonchi without wheeze or 
rub.  In January 2000, the Veteran's private physician 
indicated that the Veteran was not coughing at that time.  In 
September 2000, there was some evidence of mild bronchospasm, 
but on examination he had few expiratory rhonchi at the lower 
lung fields without evidence of rub, dullness, or 
consolidation.  On VA examination in October 2001, there was 
no evidence of weight loss or anorexia and the Veteran was 
able to climb seven to eight flights of stairs.  A PFT failed 
to show any evidence of airflow limitation with normal lung 
values.  While the Veteran had mild inspiratory crackles, he 
had no wheezing.  While the competent medical evidence shows 
complaints of a persistent and productive cough with some 
expectoration, clinical findings do not evidence rales 
throughout the chest.  Furthermore, while there is evidence 
of mild expiratory prolongation and few expiratory rhonchi, a 
PFT showed no evidence of airflow limitation or beginning 
airway obstruction.  Accordingly, a rating in excess of 10 
percent under the old schedular criteria pursuant to DC 6600 
is not warranted for the period under consideration.  
38 C.F.R. § 4.97, DC 6600 (1995).

Under the old schedular criteria of DC 6601, a higher rating 
of 30 percent was not warranted unless symptoms were moderate 
with persistent paroxysmal cough at intervals throughout the 
day, abundant purulent and fetid expectoration, and slight, 
if any, emphysema or loss of weight.  The competent medical 
evidence demonstrates that the Veteran had a cough productive 
of yellow sputum.  However, there is no evidence of abundant 
purulent and fetid expectoration.  In addition, on VA 
examination in October 2001 there was no evidence of weight 
loss or anorexia.  Accordingly, the old schedular criteria of 
DC 6601 may not service as a basis for an increased rating 
for the period under consideration.  38 C.F.R. § 4.97, DC 
6601 (1995).

The Board now turns to the new schedular criteria of DCs 6600 
and 6601 to determine whether the Veteran is entitled to a 
rating higher than 10 percent for his chronic bronchitis and 
bronchiectasis.

Under the new criteria for DC 6600, a rating of 30 percent is 
warranted if FEV-1 is 56 to 70 percent of predicted value, or 
FEV-1/FVC is 56 to 70 percent, or if DLCO (SB) is 56 to 65 
percent predicted.  While a January 2000 PFT showed a post-
bronchodilator FEV-1 of 58 percent predicted post-
bronchodilator, the results were inconsistent with the other 
corresponding factors in the same test and bronchodilator 
treatment was also inconsistent with expected results.  The 
examiner also questioned the results of the examination 
because of a paradoxical worsening of symptoms following the 
use of bronchodilators.  However, on VA examination in 
October 2001, FEV-1 was shown as 106 percent predicted.  With 
the exception of the January 2000 findings which the Board 
finds unreliable due to the inconsistency of the clinical 
findings, the remaining PFT studies failed to reveal a post-
bronchodilator FEV-1 of 56 to 70 percent of predicted value, 
or FEV-1/FVC of 56 to 70 percent, or a DLCO (SB) of 56 to 65 
percent predicted.  The Board also notes that the physician 
at the January 2000 examination questioned the results, 
decreasing the credibility of those results.  Accordingly, 
the Board finds that a rating in excess of 10 percent under 
the new schedular criteria pursuant to DC 6600 is not 
warranted.  38 C.F.R. § 4.97, DC 6600 (2008).

Under the new criteria for DC 6601, a rating of 30 percent 
rating is warranted for incapacitating episodes of infection 
of two to four weeks total duration per year, or; daily 
productive cough with sputum that is at times purulent or 
blood-tinged and that requires prolonged (lasting four to six 
weeks) antibiotic usage more than twice a year.  The 
competent medical evidence shows that the Veteran had heavy 
coughing productive of thick yellow phlegm in December 2002.  
VA medical records dated in November 2003 reflect a 
persistent productive cough with yellow sputum and a 
prescription for a ten-day course of antibiotics.  In 
February 2004, the Veteran had continued complaints of a 
productive cough of three days in duration and indicated that 
he had been on Bactrim for the past three weeks.  The 
assessment was bronchiectasis with yellow sputum.  It was 
noted that he would be given a trial of Augmentin for 
treatment of the cough.  In April 2004, he was prescribed an 
additional ten-day course of a third antibiotic.  The 
physician also noted that the Veteran had been treated with 
antibiotics by other physicians in the past for sinusitis.  
Although the records show that the Veteran has been 
prescribed a ten-day course of antibiotics in November 2003, 
a trial of Augmentin in February 2004, and another ten-day 
course of antibiotics in April 2004, the competent medical 
evidence does not show that the Veteran had incapacitating 
episodes of infection two to four weeks total duration per 
year, or prolonged (lasting four to six weeks) antibiotic 
usage more than twice a year.  In addition, the evidence 
indicates production of yellow, but not blood-tinged sputum.  
Accordingly, the Board finds that a rating in excess of 10 
percent under the new schedular criteria pursuant to DC 6601 
is not warranted.  38 C.F.R. § 4.97, DC 6601 (2008).

In sum, the weight of the credible evidence demonstrates that 
the Veteran's chronic bronchitis and bronchiectasis did not 
warrant a rating in excess of 10 percent pursuant to the old 
and new versions of DCs 6600 and 6601 for the period under 
consideration.  The preponderance of the evidence is against 
the claim for an increased rating for this period and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

3.  Since July 30, 2004

VA medical records dated in July 2004 reflect the Veteran's 
report of increased coughing and sputum production that was 
more yellow in color than previously noted, with occasional 
streaks of blood.  He was evaluated in an emergency room that 
month where he was given a prescription for Tequin after 
which he saw no improvement.  On examination, the lungs were 
clear bilaterally.  The assessment was bronchiectasis, acute 
exacerbation.  In August 2004, he presented with complaints 
of a cough productive of yellow phlegm.  The assessment was 
bronchiectasis with complaints of shortness of breath, 
coughing, and phlegm.  It was noted that he took three cycles 
of antibiotic more than three months ago and at that time his 
phlegm cleared.  He indicated that he was told by a physician 
to start another cycle of antibiotics.  On examination, the 
lungs were clear to auscultation.  In December 2004, the 
Veteran presented with complaints of a recent worsening of 
respiratory symptoms with more coughing productive of yellow 
sputum and a new dose of antibiotics two weeks ago.  While he 
felt better, his symptoms had not totally resolved.  It was 
noted that he had coughing episodes during the day productive 
of dull tan phlegm.  On examination, the lungs were clear to 
auscultation bilaterally without rhonchi, wheezing, or rales.  
It was noted that he had a diagnosis of bronchiectasis.  He 
did respiratory exercises and took prophylactic antibiotics 
every time his symptoms got worse.  Chest x-rays were clear 
and he was not using his Albuterol inhaler, but was told to 
do so when symptomatic.

VA medical records dated in January 2005 show that the 
Veteran was given Doxycycline for respiratory problems, 
including bronchiectasis.  It was noted that he had been on 
antibiotics for fourteen days, but there was some uncertainty 
regarding his compliance.  A PFT showed a post-bronchodilator 
FEV-1 of 104 percent predicted.  FEV-1/FVC and DLCO (SB) 
results were not provided.

In February 2005, the Veteran underwent a VA respiratory 
examination and presented with complaints of respiratory 
symptoms that had worsened during the past year.  The 
examiner acknowledged his reports of antibiotic treatment for 
monthly exacerbations, although records of only three 
prescriptions for the previous ten months were found.  The 
examiner noted that he had tightness in his chest all the 
time and frequently had yellow phlegm with occasional blood 
in the sputum.  He did not use his Albuterol/ipratropium 
inhaler regularly, but estimated that he used it only once or 
twice a week.  He was not on oxygen.  The Veteran indicated 
that he spent half of his time in bed due to his condition, 
but that he was able to complete chores around his house.  
The examiner noted that the Veteran had a persistent 
productive cough with occasional blood-tinged sputum and that 
he spent half of his time bedridden.  He was able to perform 
household chores, walk several blocks, and climb stairs at a 
slow pace.  There was no evidence of anorexia or weight loss.  
An X-ray taken two months earlier showed no focal infiltrate, 
and a January 2005 PFT showed normal values, no airflow 
limitations, no change with bronchodilators, normal lung flow 
volume, and a normal transfer factor for carbon dioxide.  
FEV-1 was 104 percent predicted post-bronchodilator.  Pre- 
and post-bronchodilator results for FEV-1/FVC were not 
provided.  DLCO was 81 percent predicted pre-bronchodilator.  
He was diagnosed with chronic bronchitis by symptoms without 
evidence of chronic obstructive pulmonary disease on PFT.

VA medical records dated in July 2005 reflect the Veteran's 
complaints of congestion and a cough that yielded yellow 
sputum.  He denied fever, chills, or chest pain, but admitted 
to having an occasional shortness of breath.  An August 2005 
report indicated that he had worsening respiratory symptoms 
for three weeks.  He complained that he started to cough more 
often and that his sputum turned yellow followed by a 
prophylactic dose of Doxycycline.  While he reportedly felt 
better, his symptoms had not yet resolved.

Pursuant to the Board's June 2008 remand, the Veteran 
underwent a VA respiratory examination in September 2008.  A 
PFT showed a post-bronchodilator FEV-1 of 75 percent of 
predicted and a FEV-1/FVC of 112 percent.  While post-
bronchodilator results for DLCO were not provided, DLCO was 
65 percent pre-bronchodilator.  It was noted that the Veteran 
had a constant daily productive cough with light brown sputum 
with occasional light streaks that was worse in the morning.  
He complained of shortness of breath with mild exertion after 
walking about a block.  He had no history of anemia, 
pulmonary hemorrhages, fever, chills, sweats, or 
incapacitating respiratory conditions in the past twelve 
months.  He took over-the-counter cough medication two to 
three times per day.  He reported that his cough was 
progressively worsening with thicker and more productive 
sputum.  He was not using oral or parenteral steroids, 
antibiotics, or any other immunosuppressives.  He had no side 
effects from current treatment to which he had a fair 
response.  While some of his symptoms remained, he had seen 
improvement in the same.  There was no history of 
hospitalization, trauma to the respiratory system, 
respiratory system neoplasm, pneumothorax, emphysema, or 
asthma.  However, there was a history of a cough, constant or 
near constant in frequency that was productive with frequent 
clear and purulent sputum.  It was occasionally blood-tinged, 
but never bloody.  There was a history of hemoptysis 
frequently, but in a small amount.  While he had no history 
of wheezing, he had occasional dyspnea at rest, but frequent 
dyspnea with mild, moderate, and severe exertion.  There was 
no history of anorexia, chest pain, swelling, respiratory 
failure, fever, or periods of incapacitation.  In fact, he 
had no incapacitating episodes over the past twelve months.  
Diaphragm excursion and chest expansion were normal.  There 
was no chest wall scarring or conditions that may be 
associated with pulmonary restrictive disease.  A chest x-ray 
showed clear lungs.  There was no interval change since a 
previous study in December 2004.  PFT results showed a mild 
ventilatory defect and normal lung volume.  There was a 
mildly reduced transfer factor for carbon monoxide.  Pulse 
oximetry at rest on room air revealed normal oxygen 
saturation.  There were no abnormal respiratory findings.  
Compared to January 2005, there was decreased FEV-1 from 100 
to 71 percent and DLCO from 81 to 65 percent.  He was 
diagnosed with chronic bronchitis and bilateral 
bronchiectasis, moderate in severity.  The category of 
respiratory disease was interstitial respiratory with chronic 
bronchitis and bilateral bronchiectasis.  It was noted that 
the Veteran was not employed.  The disability had a severe 
effect on chores, exercise, sports, and recreation, without 
any effects on shopping, traveling, feeding, bathing, 
dressing, toileting, and grooming.  The examiner noted a 
moderate decline in pulmonary function tests from 2001 and 
2005 to 2008.  There was no evidence of cor pulmonale, 
pulmonary hypertension, or right ventricular hypertrophy.

Under the old schedular criteria of DC 6600, a 60 percent 
rating was warranted if symptoms were severe with a severe 
productive cough and dyspnea on slight exertion and pulmonary 
function tests indicative of severe ventilatory impairment.  
While there was evidence of dyspnea with slight exertion and 
a persistent productive cough, in December 2004 the Veteran's 
lungs were clear to auscultation bilaterally without rhonchi, 
wheezing, or rales.  In August 2005, he had worsening 
respiratory symptoms, but reported feeling better.  On VA 
examination in February 2005, arterial blood gases at rest on 
room air showed normal oxygen tension, and pulse oximetry 
showed normal oxygen saturation.  On VA examination in 
September 2008, there was no chest wall scarring or 
conditions that may be associated with pulmonary restrictive 
disease.  A chest x-ray showed clear lungs and the examiner 
noted only a moderate decline in PFTs from 2001 and 2005 to 
2008.  In fact, there were no abnormal respiratory findings 
on examination.  The clinical findings and PFT findings are 
not indicative of severe ventilatory impairment.  
Accordingly, the Board finds that a rating in excess of 30 
percent under the old schedular criteria pursuant to DC 6600 
is not warranted.  38 C.F.R. § 4.97, DC 6600 (1995).

Under the old schedular criteria of DC 6601, a 60 percent 
rating was warranted if symptoms were severe with 
considerable emphysema, impairment in general health 
manifested by loss of weight, anemia, or occasional pulmonary 
hemorrhages; occasional exacerbations of a few days duration, 
with fever, etc., are to be expected; demonstrated by 
lipiodol injection and layer sputum test.  The competent 
medical evidence is negative for any evidence of loss of 
weight, anemia, or pulmonary hemorrhages.  On VA examination 
in September 2008, the examiner reported that the Veteran had 
no history of hospitalization, trauma to the respiratory 
system, respiratory system neoplasm, pneumothorax, emphysema, 
or asthma.  At that time, the Veteran denied any history of 
fever, chills, sweats, or incapacitating respiratory 
conditions in the past twelve months.  Accordingly, the Board 
finds that a rating in excess of 30 percent under the old 
schedular criteria pursuant to DC 6601 is not warranted.  
38 C.F.R. § 4.97, DC 6601 (1995).

The Board now turns to the new schedular criteria of DCs 6600 
and 6601 to determine whether the Veteran is entitled to a 
rating higher than 30 percent for his chronic bronchitis and 
bronchiectasis.

Under the new schedular criteria for DC 6600, a rating of 60 
percent is warranted if FEV-1 is 40 to 55 percent of 
predicted value, FEV-1/FVC is 40 to 55 percent, DLCO(SB) is 
40 to 55 percent predicted, or if maximum oxygen consumption 
is 15 to 20 ml/kg/min (with cardiorespiratory limit).  PFT 
results during the period under consideration are as follows:  
FEV-1 from 71 to 104 percent predicted; FEV-1/FVC from 81 to 
112 percent predicted, with pre-bronchodilator DLCO from 65 
to 81 percent predicted.  On VA examination in September 
2008, the examiner noted only a moderate decline in pulmonary 
function tests from 2001 and 2005 to 2008.  On VA examination 
in February 2005, arterial blood gases at rest on room air 
showed normal oxygen tension, and pulse oximetry showed 
normal oxygen saturation.  On VA examination in September 
2008, pulse oximetry at rest on room air revealed normal 
oxygen saturation.  Accordingly, the Board finds that a 
rating in excess of 30 percent under the new schedular 
criteria pursuant to DC 6601 is not warranted.  38 C.F.R. 
§ 4.97, DC 6600 (2008).

Under the new schedular criteria for DC 6601, a 60 percent 
rating is warranted for incapacitating episodes of infection 
of four to six week total duration per year, or; near 
constant findings of cough with purulent sputum associated 
with anorexia, weight loss, and frank hemoptysis and 
requiring antibiotic use almost continuously.
VA treatment records dated in late July 2004 showed a 
worsening of symptoms that required at least three courses of 
antibiotic treatment and the manifestations of bloody streaks 
in sputum.  Although exact calculations of duration and 
frequency of treatment are not possible from the record, 
there is sufficient evidence to show that physicians ordered 
repeated ten to fourteen day courses of antibiotic treatment 
in 2004 with a pattern established by mid-year.  On VA 
examination in February 2005, the examiner acknowledged the 
Veteran's reports of antibiotic treatment for monthly 
exacerbations, although records of only three prescriptions 
for the previous ten months were found.  At that time, the 
Veteran reported that he spent half of the time in bed due to 
his condition, but the record does not show that 
incapacitation was ordered by a physician or due solely to 
the Veteran's respiratory disability.  The Board notes that 
the Veteran contended that the February 2005 VA examination 
was inadequate because the examiner did not review the entire 
claims file.  However, the Board concludes that the 
examination was satisfactory since the examiner did review VA 
medical history records to note the previous pattern of 
antibiotic treatment.  The examiner's summary of the 
Veteran's service and post-service symptoms was consistent 
with the claims file, and the Board considered the report for 
the purpose of establishing the severity of the Veteran's 
condition at the time of the examination and finds that it is 
adequate for rating purposes.  38 C.F.R. § 4.2 (2008).

On VA examination in September 2008, the Veteran denied any 
periods of incapacitation and had no incapacitating episodes 
over the past twelve months.  He also denied any history of 
fever, chills, or sweats during the past twelve months.  At 
that time, he was not using oral or parenteral steroids, 
antibiotics, or any other immunosuppressives.

The Board finds that there are no objective findings of 
incapacitating episodes of infection of four to six weeks 
total duration per year during the period under 
consideration.  Nor is there competent evidence of any 
history of anorexia or weight loss.  While he had a history 
of a constant and persistent cough frequently productive of 
clear and purulent sputum and occasional bloody streaks, it 
has not been associated with anorexia, weight loss, and frank 
hemoptysis and the evidence does not show that the cough 
required antibiotic use almost continuously.  Accordingly, 
the Board finds that a rating in excess of 30 percent under 
the new schedular criteria pursuant to DC 6601 is not 
warranted.  38 C.F.R. § 4.97, DC 6601 (2008).

In sum, the weight of the credible evidence demonstrates that 
the Veteran's chronic bronchitis and bronchiectasis did not 
warrant a rating in excess of 30 percent pursuant to the old 
and new versions of DCs 6600 and 6601 since July 30, 2004.  
The preponderance of the evidence is against the claim for an 
increased rating for this period and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

4.  Other Criteria

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) during the pendency of this appeal.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be made.  The governing norm in an 
exceptional case is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  In this case, the regular schedular standards 
are not inadequate.  Specifically, the competent medical 
evidence fails to show that the Veteran has required frequent 
periods of hospitalization for chronic bronchitis or 
bronchiectasis.  Nor does the evidence show a marked 
interference with employment due solely to those conditions.  
For these reasons, the Board finds that referral for 
consideration of the assignment of an extraschedular rating 
for this disability is not warranted

The Board recognizes the Veteran's contentions as to the 
severity of his chronic bronchitis and bronchiectasis.  The 
Board recognizes the Veteran's contentions as to the severity 
of his respiratory disability.  Lay statements are considered 
to be competent evidence when describing the features or 
symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. 
App. 398 (1995).  As a layperson, he is not competent to 
provide opinions requiring medical knowledge, such as whether 
the current symptoms satisfy diagnostic criteria.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the Veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  
Thus, his assertions are not competent medical evidence that 
provides a basis for the assignment of a rating in excess of 
10 percent prior to July 30, 2004 and in excess of 30 percent 
since July 30, 2004 for his respiratory disability.

In sum, the weight of the credible evidence demonstrates that 
the Veteran's chronic bronchitis and bronchiectasis have 
warranted no more than a 10 percent rating prior to July 30, 
2004, and no more than 30 percent since July 30, 2004.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The preponderance of the 
evidence is against the claim for an increased rating and 
that claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased initial rating, in excess of 10 percent for 
chronic bronchitis and bilateral bronchiectasis prior to July 
30, 2004, and in excess of 30 percent since July 30, 2004, is 
denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


